Citation Nr: 9929739	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
duodenal ulcer and gastrectomy, currently evaluated as 60 
percent disabling.

2.  Entitlement to service connection for colitis, claimed 
secondary to residuals of a duodenal ulcer and gastrectomy.

3.  Entitlement to a total rating for disability compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
March 1968.

This appeal arises from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which inter alia denied the veteran's 
claim for an increased rating for a gastrointestinal 
disorder, denied service connection for colitis and denied 
entitlement to TDIU.  The veteran's appeal was previously 
before the Board in September 1996, and was remanded for 
further evidentiary development.  

At the time of the Board's prior remand, the veteran's appeal 
included a claim for service connection for a psychiatric 
disorder, claimed secondary to his service-connected 
gastrointestinal condition.  On April 8, 1998, during the 
course of the development required by the Board, the RO 
granted service connection for a nervous condition, 
characterized as anxiety disorder and depression with 
secondary panic attacks, and assigned a 30 percent rating 
(the veteran was notified of this action by letter dated May 
1, 1998).  This action constituted a full grant of benefits 
on the veteran's service connection claim.  

The veteran filed a notice of disagreement (NOD) with the 
RO's initial evaluation of his psychiatric condition in June 
1998, and a statement of the case (SOC) on that issue was 
mailed by the RO on July 31, 1998.  However, the veteran has 
not filed a substantive appeal with respect to this issue, 
and the time for perfecting his appeal has passed.  See 
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.302(b) (1999).  Accordingly, the Board has no 
current jurisdiction to review the rating assigned for the 
veteran's psychiatric condition.  Cf. Holland v. Gober, 10 
Vet.App. 433, 435-36 (1997), citing Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (appellate consideration 
of the appropriate compensation level for a condition which 
is service connected by the Board [or by the RO following a 
remand by the Board] requires submission of a new NOD).
FINDING OF FACT

There is no competent medical evidence of record which 
establishes that the veteran currently has colitis.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for colitis.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
colitis.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

In its September 1996 remand, the Board noted that the RO 
previously had denied the veteran's claim for service 
connection for colitis on that basis that it had not been 
shown to be directly or proximately due to his service-
connected post gastrectomy duodenal ulcer.  However, the RO 
had not considered whether service connection could be 
granted for colitis (or any other nonservice-connected 
condition) on the basis of aggravation by a service-connected 
disability.  See Allen v. Brown, 7 Vet.App. 439 (1995).  
Accordingly, the Board directed a VA examination be performed 
to determine the "nature and extent of his colitis," and 
the degree of aggravation of this condition, if any, by a 
service-connected disability.

Prior to the Board's remand, the veteran's most recent 
examination of record was conducted in September 1992, at the 
John Cochran VA Medical Center (VAMC) in St. Louis, Missouri, 
by the chief of that VAMC's GI section.  The examiner noted 
the veteran's self-reported history of symptoms including 
pain, diarrhea, dumping syndrome and "colitis manifested as 
milky stools with loss of 20 [pounds] over 9 months."   An 
objective examination noted mild epigastric tenderness to 
palpation without any masses.  The examiner noted that the 
then-current medical documentation did not contain certain 
relevant clinical values nor the results of a pancreatogram.  
He also reported that "[h]is colitis has been evaluated 
previously and is c[onsistent ] w[ith] IBS [irritable bowel 
syndrome] and not related to [the veteran's] other 
[diseases]."  Treatment records contemporaneous with and 
subsequent to the September 1992 VA examination contain no 
diagnosis or treatment of colitis.

In September 1997, the veteran was examined at the St. Louis 
VAMC in compliance with the Board's September 1996 remand 
instructions.  The examiner noted no evidence for 
inflammatory bowel disease, and suggested that the severity 
of the veteran's intestinal condition was related to his 
psychological condition.  The examination was held open by 
the physician until colonic biopsies and a barium enema study 
could be obtained, which finally occurred in March 1998.  The 
examiner noted these to be "only remarkable for melanosis 
coli findings," with "no epithelial damage suggestive of 
any type of colitis."  His assessment was of "no evidence 
whatsoever of colitis, but [] signs of laxative abuse and 
diverticulosis."  The Board notes that the veteran has 
emphatically denied any laxative abuse.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from colitis.  The only medical 
evidence specifically addressing this issue, the VA 
examination of September 1997 - March 1998, notes that there 
is no evidence to support such a diagnosis.  It is the 
veteran's contention that he does suffer from colitis, or a 
similar gastrointestinal condition, which has been 
exacerbated by his post-gastrectomy duodenal ulcer residuals.  
Lay testimony, however, is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Moray v. Brown, 5 Vet.App. 211, 214 (1993); 
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Accordingly, in the absence of competent supporting medical 
evidence demonstrating the existence of a current disability, 
the veteran's claim of entitlement to service connection for 
colitis is not well grounded and must be denied on that 
basis.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for colitis is denied.


REMAND

The veteran has also claimed entitlement to an evaluation in 
excess of 60 percent for residuals of a duodenal ulcer and 
gastrectomy, and individual unemployability benefits.  Since 
his gastric condition was previously service connected and 
rated, and he is asserting a higher rating is justified due 
to an increase in severity of the disability, his claim must 
be deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  
The veteran's TDIU claim is likewise well-grounded, since it 
asserts that he is unable to maintain gainful employment due 
to an increase in severity of his service-connected 
disabilities.

The Board finds that additional action by the RO is necessary 
prior to any further Board review of the veteran's claim.  A 
statement from the veteran received by the Board on September 
28, 1999, along with copies of letters of counseling and 
reprimand from the veteran's supervisors.  The veteran 
contends these materials provide evidence of the increasing 
severity of both his gastric and psychiatric conditions.  
This additional evidence was submitted by the veteran within 
90 days following the mailing of notice that his appeal had 
been returned to the Board for appellate review and that the 
appellate record had been transferred to the Board.  See 
38 C.F.R. § 20.1304(a) (1999).

Obviously, the RO has not had an opportunity to consider the 
additional evidence, and the veteran did not waive original 
review of the evidence by the RO.  The Board regrets the 
delay associated with this remand, but under the Board's 
rules of practice "[a]ny pertinent evidence submitted by the 
appellant . . . which is accepted by the Board . . . must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived []."  38 C.F.R. § 
20.1304(c) (1999) (emphasis added).  See also, 38 C.F.R. 
§§ 19.9, 19.31 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

The RO should review the evidence that 
has been associated with the claims file 
since the issuance of the most recent 
Supplemental Statement of the Case in 
July 1998, and readjudicate the issue on 
appeal.  The veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition of 
the issues on appeal.  No further action is required of the 
veteran unless he is notified by the RO.  He has the right to 
submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals







